Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Amendment filed 6/24/2021 in response to the Office Action of 3/26/2021 is acknowledged and has been entered.  Claims 1-19 are pending.  Claims 10-19 are newly added.  Claims 1-5 have been amended.  Claims 10-15 are withdrawn as drawn to a non-elected species a.   Claim 9 remains withdrawn as being drawn to a non-elected invention. Claims 2-5 are rejoined.  Claims 1-8, 16-19 are pending and examined in view of the elected species a-c.
Specification
The disclosure is objected to because of the following informalities: in paragraph [0004] the specification refers to Vitamin D3 as both a 27-carcon and 27-carbon molecule.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-8, 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite a method [..]  comprising: contacting a liquid sample (volume/volume) to form a mixture; and contacting the sample or the mixture with a catalyst; whereby vitamin D or a metabolite of vitamin D, if present, is dissociated
The scope of the claim 1 is vague as it recites contacting the sample with a processing reagent comprising 0.2 M to 0.45 M metaperiodate to form a mixture and thereafter the newly added second step of  contacting the sample with a catalyst whereby vitamin D or a metabolite of vitamin D, if present, is dissociatedthe mixture to a catalyst  wherein in one embodiment the contacting and the exposing occur sequentially while in other embodiments occur simultaneously [0018]-[0019].  
Claim 4 now dependent on claim 2 recites the sample is contacted with the metal salt in the “providing step” by providing a processing reagent comprising the metaperiodate and the metal salt.  The scope of the claim is vague  as the “providing step” does not recite providing a sample only providing a reagent comprising the metaperiodate.  Further as both “a processing reagent comprising the metaperiodate” and “a processing reagent comprising the metaperiodate and the metal salt” are now part of the providing step, it is not clear as to which “the processing reagent” (claim 1,  lines 6-7) is mixed at the claimed ratios.  In addition, the scope of the claim encompasses the sample is contacted with two  processing reagents: first  the sample is contacted with a  processing reagent comprising the metaperiodate and the metal salt in the “providing step” and the sample is contacted with a different processing reagent in the step of “contacting a liquid sample (volume/volume) to form a mixture” and not consistent to what is disclosed in the specification.  The specification is devoid of these steps. Therefore it is not clear as to what method/process applicant intends as within the metes and bounds of the invention.  Appropriate correction is needed.
The scope of the claim 7 is vague as it recites the method of claim 1, wherein providing comprises a catalyst i.e.   providing a processing reagent comprising metaperiodate in the form of a metaperiodate anion associated with a cation of sodium liquid sample (volume/volume) to form a mixture” and then in a second contacting step “contacting the sample or the mixture with a catalyst”.   The scope of the claim is vague as it is not  clear as to whether ”a catalyst”  (line 8) is the same or a modification of a manganese salt catalyst and not consistent to what is disclosed in the specification.  Instead the specification discloses  contacting the sample with a processing reagent comprising M metaperiodate; exposing the mixture to a catalyst  wherein in one embodiment the contacting and the exposing occur sequentially while in other embodiments occur simultaneously. There is not disclosure of 2 contacting steps each with a catalyst as claimed.  Therefore not clear as to what method/process applicant intends as within the metes and bounds of the invention.  Appropriate correction is needed.
New Claim Rejections - 35 USC § 112- New Matter
Claims 1-8, 16-19 are rejected under 35 U.S.C. §112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art (hereafter the Artisan), that the inventor(s), at the time the application was filed, had possession of the claimed invention. 37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application".
The claims have been amended to recite the limitations for a method for preparing a sample suspected of comprising vitamin D or a metabolite of vitamin D for analysis, comprising: providing [[a]]an aqueous processing reagent comprising betweenliquid sample (volume/volume) to form a mixture; and contacting the sample or the mixture with a catalyst; whereby vitamin D or a metabolite of vitamin D, if present, is dissociatedwherein the is a metal salt (claim 2), the method of claim [[3]]2, wherein the sample is contacted with the metal salt in the providing step by providing a processing reagent comprising the metaperiodate and the metal salt (claim 4), the method of claim 1, wherein providing comprises providing a processing reagent comprising metaperiodate in the form of a metaperiodate anion associated with a cation of sodium and a manganese salt (claim 7).  As indicated in the 112b rejection above, support for the newly amended claims is not found in the specification.  The specification fails to disclose either explicitly or implicitly, the newly introduced limitations, as claimed.  In additions, instant specification appears devoid of such description regarding ‘anti-cancer therapies” of claim 16.
MPEP 2163.06 notes: "If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)."  MPEP 2163.02 teaches that "Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed. If a claim is amended to include subject matter, limitations, or 
This is a new matter rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for preparing a sample suspected of comprising vitamin D or a metabolite of vitamin D for analysis, comprising:  providing a sample suspected of comprising vitamin D or a metabolite of vitamin D each bound to a binding protein wherein the binding protein is selected from the group consisting of albumin and  vitamin D binding protein, wherein the sample is recited as per claim 8 , comprising a. providing a processing reagent aqueous solution comprising between about 0.2 M to about 0.45 M metaperiodate; and a manganese salt catalyst and contacting the biological fluid sample with the processing reagent at a ratio  does not reasonably provide enablement for a method as claimed.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Enablement requires that the specification teach those skilled in the art to make and use the invention without undue experimentation.  There are many factors be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether undue experiment is necessitated.  These factors can include, but are not limited to:
(1) breadth of the claims;(2) nature of the invention;(3) state of the prior art;
(4) relative skill of those in the art;(5) level of predictability in the art; (6) amount of direction provided by the inventor; (7) existence of working examples; and
(8)	 quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

Claims recite a method for detecting vitamin D in any and all sample wherein vitamin D is dissociated from any and all proteins, wherein the processing reagent has an unspecificed catalyst, unspecified pH, wherein the contacting step occurs for an 
In contrast, the specification discloses processing reagents that have that have a narrow range of concentrations, pH’s, and specific catalysts i.e. manganese chloride or sulfate for the processing of 3 samples:  blood, plasma and serum samples spiked with vitamin D with subsequent detection with an antibody that captures vitamin D on a device (Fig 6A, examples 5-6), wherein the contacting step comprises  incubations times that are narrow . 
Regarding the genus “protein associated with Vitamin D or a metabolite of Vitamin D” the specification discloses the method is suited for vitamin D binding proteins that interfere with detection of the analyte [0089] wherein such proteins are vitamin D binding proteins (DBP) and albumin.  In particular, the specification discloses  that one of the problems encountered in vitamin D measurements is the fact that circulating vitamin D is bound to DBP 88% and to albumin 12%.  Therefore while the claims recite any samples and any protein associated with Vitamin D or a metabolite of Vitamin D, applicant discloses only 2 species are known referencing the publication of Hollis et al [0006].  In addition, the specification is silent as to detection of any Vitamin D or a metabolite of Vitamin D dissociated from any bound protein from any and all samples. 
Regarding the genus “sample prepared for analysis”, the specification discloses analysis of the sample-processing reagent mixture with an immunoassay on a lateral flow device and is silent on performing in solution binding of vitamin D with an antibody in the presence of high amounts of oxidant i.e. 0.2M sodium m-periodate in any other assay formats.   Further when using LC/MSMS for detection, the specification discloses not added to the sample.  Therefore, the instant processing reagent appears to have an optimum of reagents/concentrations, volume to sample ratio and concentration of metaperiodate in combination with a manganese catalyst that present utility for analysis of  vitamin D in specific samples comprising vitamin D and with an immunoassay.   In addition, while the specification discloses adding metaperiodate and manganese catalyst in subsequent steps wherein the metaperiodate and manganese catalyst each can be in solid or aqueous phase, the ratios of sample to processing reagent are only disclosed in vol/vol [0128][0095], wherein aqueous solutions comprise buffers with defined pH ranges [0129] and sample incubation times (fig.5)
(2)    the nature of the invention: the invention is directed to a method for using a processing reagent for preparing a sample for analysis of vitamin D.
(3)    The state of the prior art of record discloses methods for detecting vitamin D and/or metabolites in blood with various processing reagents to form mixtures and detection by performing immunoassays (Hollis et al. EP 0753743) wherein the method comprises first obtaining a protein free sample and contacting such sample with a salt of periodic acid as for example sodium periodate (page 3 lines 9-10).  Following oxidation, the sample mixture is subjected to solid phase extraction to stop the oxidation reaction and remove  interfering substances (page 4; page3,lines 5-16) prior to  determining the concentration of Vitamin D with for example an immunoassay. Prior art is silent on using the combination of metaperiodate and a manganese salt as catalyst to form a mixture prior to assaying the mixture. Prior art is silent regarding Vitamin D binding proteins present in all samples.  As acknowledged by the instant specification, referencing the Hollis et al [0006], prior art recognizes only 2 binding proteins species are known i.e. circulating vitamin D is bound to DBP 88% and to albumin 12%..   
 (5)    The level of predictability in the art: the predictability based on the instant specification is low given the breadth of Claim 1.  Preparing a sample  for analysis of  vitamin D or a metabolite of vitamin D associated with all proteins from all samples  suspected of comprising vitamin D, without knowing the composition of the processing reagent including the nature of the catalyst, and the analysis technique post processing is unpredictable.  Prior art teach that periodate oxidation in concentrations higher than 50mM decrease the avidities and immune-reactivities  of antibodies.  Depending on the antibody, inactivation can occur even at mild oxidation condition (Abraham et al , Journal of Immunological Methods,1991;Volume 144, Issue 1, Pages 77-86, see Abstract).  Wolfe et al. (Analytical Biochemistry 1995;vol 231, pages 123-130) discloses effects of periodate on antibody activity, wherein incubations times, temperatures, and pH have an effect on degradation (page 128, right second paragraph). 
(6)    The amount of direction provided by the inventor: There is insufficient guidance as how to use the claimed method with a processing reagent in all samples having any and all metal salts as catalysts, and allowing for analysis with any assay.  There is insufficient guidance as how to what antibodies and immunoassay format can be used to maintain avidity and immunoreactivity for the detection of Vitamin D/metabolites in the presence of all processing reagents comprising any and all catalysts and any and all concentrations of m-periodate at any pH for any incubation time. 
The existence of working examples: Applicant provides a working example for a method for using a processing reagent for detecting vitamin D associated with a binding protein for detecting vitamin D and a metabolite in a blood/serum sample with a lateral flow immunoassay wherein conditions that have a narrow range of concentrations, ratios and specific catalysts i.e. manganese chloride or sulfate for the dissociation of bound vitamin D.  Further when using LC/MSMS for detection, the specification discloses that such reagents are not added to the sample.  In addition, Applicant does not provides a working example where a blood/serum sample is suspected of having vitamin D is prepared as claimed for analysis.  It appears that what is labeled as “patient sample” in table 2 or in example 6 are in fact patient serum spiked with known vitamin D3 metabolites [0155][0164]. 
(8)    The quantity of experimentation needed to make or use the invention based on the content of the disclosure: It would require undue amount of experimentation for the skilled artisan to make and use the method as claimed because the sample, protein associated with Vitamin D or a metabolite of Vitamin D,  catalyst, metaperiodate concentration, pH of the processing reagent, sample incubation times with processing reagent, and analysis assay are not defined in Claim 1. Therefore, it is maintained that one of ordinary skill in the art could not make and use the invention as claimed without undue experimentation.
Response to Applicant arguments
Applicant arguments have been considered but not found persuasive.  
Applicant asserts that the amend claims are clear and concise and described with exact terms to enable the skilled artisan to performed the method as claimed.  It is noted that as amended, the scope of the claims is vague and inconsistent with the disclosure see new rejections above. Further, Applicant did not address the basis of the 112a rejection of record.  It is maintained that it would require undue amount of experimentation for the skilled artisan to make and use the method as claimed because the sample, protein associated with Vitamin D or a metabolite of Vitamin D,  catalyst, pH of the processing reagent, sample incubation times with processing reagent, and analysis assay are broad and not defined in Claim 1.  In addition, Applicant does not provides a working example where a blood/serum sample is suspected of having vitamin D is prepared as claimed for analysis.  It appears that what is labeled as “patient sample” in table 2 or in example 6 are in fact patient serum spiked with known vitamin D3 metabolites [0155][0164]. There is insufficient guidance as how to use the claimed method with a processing reagent in all samples having any and all metal salts as catalysts, and allowing for analysis with any assay.  There is insufficient guidance as how to what antibodies and immunoassay format can be used to maintain avidity and immunoreactivity for the detection of Vitamin D/metabolites in the presence of all processing reagents comprising any and all catalysts and at any pH for any incubation time.  In addition, the specification is silent as to detection of any Vitamin D or a metabolite of Vitamin D dissociated from any bound protein from any and all samples. 
Obviousness Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 18-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of US PAT 10,338,084
Although the conflicting claims are not identical, they are not patentably distinct from each other because: both applications recite a method to prepare/process a sample and assay for the presence of Vitamin D with the same reagents.   
Conclusion
All other objections and rejections recited in the Office Action of 3/26/2021 are withdrawn in view of Applicant's amendments and/or arguments. 

No claims are allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798. The examiner can normally be reached Monday, Thursday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CARMENCITA M BELEI/           Primary Examiner, Art Unit 1641